Citation Nr: 1142769	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1993 to July 1996.

This matter came before the Board of Veterans' Appeals (Board) from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded these matters for additional development in May 2009 and July 2011.  The appeal has been returned to the Board for appellate review.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic bronchitis was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2004 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A June 2009 letter advised the Veteran of the status of his claim.

In April 2011 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the record.  A VA respiratory examination was conducted, and the examiner subsequently reviewed the record and rendered a well-reasoned opinion regarding the etiology of the claimed respiratory disability.  The Board finds that the examination, considered with the subsequent addendum, was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

As an initial matter the Board notes that the Veteran has not alleged that his claimed respiratory disability is the result of combat service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records show that the Veteran was treated for pharyngitis in June 1994.  In July 1996 the Veteran reported that he had experienced a productive cough and had been spitting up blood.  The assessment was bronchitis.  Medication was prescribed.  A subsequent July 1996 record indicates that the Veteran had been seen two weeks previously for bronchitis.  The reader was directed to the separation examination report for objective findings.  The assessment was normal physical examination.  The July 1996 separation examination report shows that the Veteran's lungs and chest were normal.  The summary of defects and diagnoses did not include any respiratory findings.  The Veteran was deemed qualified for worldwide service.  

Private treatment records reflect that the Veteran was diagnosed with bronchitis in November 1997.  Medication was prescribed.  In March 2001 the Veteran was seen with complaints of cough, tightness in his chest, a stuffy head, and sore throat.  Medication was prescribed.  In February 2002, the Veteran reported head congestion and a non-productive dry cough.  Acute bronchitis was assessed, and the Veteran was prescribed medication.  The provider noted that the Veteran was a smoker.

VA treatment records indicate that in April 2005, the Veteran reported a nonproductive cough of two weeks' duration and yellow sinus drainage.  The Veteran related that he had quit smoking one year previously.  An upper respiratory infection was assessed, and medication was prescribed.  

The Veteran complained of a chronic, nonproductive cough in May 2005.  Allergies were assessed.  Allergies were again assessed in August 2005.  

The Veteran complained of chest congestion in August 2006; no diagnosis was rendered by the VA provider.  Bronchitis was diagnosed in November 2006, and the Veteran was provided with medication.  An upper respiratory infection was again assessed in March 2008.

On VA examination in June 2009, the Veteran reported that he began to have a small cough while in service and had been having a dry cough on and off, trouble breathing, congestion, and tightness in his chest.  He denied a history of fever and chills.  The Veteran endorsed a history of coughing but denied a history of wheezing and chest pain.  Physical examination was normal, with the exception of the Veteran's report of intermittent dry cough.  There was no evidence of pulmonary restrictive disease and no sign of asthma.  X-rays revealed clear and fully expanded lungs.  The pleural cavities and diaphragm were normal.  Pulmonary function tests were also normal.  The diagnosis was history of cough and congestion with normal examination, normal chest X-ray and normal pulmonary function tests.  The examiner concluded that no diagnosis was applicable.  He indicated that there was no respiratory condition and that the Veteran was not receiving any treatment.  He concluded that bronchitis in service was acute and that there was no evidence of chronicity.  

In August 2011 a VA physician reviewed the Veteran's claims file and records.  She carefully recited the Veteran's history to include his treatment for respiratory complaints.  She stated that she considered the service records, private medical records and VA medical records, as well as pertinent literature regarding the diagnosis of bronchitis.  She concluded that the Veteran's claimed bronchitis was less likely as not permanently aggravated or a result of any event and/or condition that occurred in service or within one year of discharge.  She noted that the service treatment records documented primarily upper airway infections that were treated with antibiotics and resolved.  She pointed out that there was one entry in which bronchitis was written as the assessment, but that the lung findings at that time were actually documented as normal despite the assessment.  She also noted that the Veteran's lungs and respiratory system were documented as normal at the time of discharge and that subsequent entries in the private and VA records were sparse.  She indicated that a 2006 entry of bronchitis corresponded with an acute respiratory infection that was treated with antibiotics symptomatically and resolved.  She noted that there was no documentation in any evidence of a diagnosis of "chronic bronchitis" that would meet the actual definition of chronic bronchitis.  She noted that the records did not document episodes of either chronic bronchitis or acute bronchitis in recent years.  She concluded that the documentation definitely did not meet the definition of chronic bronchitis; she noted that such definition required a chronic productive cough for three months in each of two successive years in a patient in whom other causes of chronic cough have been excluded.  She indicated that by definition, a patient with chronic bronchitis would generate multiple medications n a continuous basis.  She concluded that the Veteran did not have chronic bronchitis based on the evidence of record, either in the past or more recently.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for chronic bronchitis.  The Board notes that while the Veteran has clearly been treated intermittently for acute upper respiratory infections and bronchitis, the evidence does not support a finding that he has chronic bronchitis that is related to service.  The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the record refers to intermittent treatment for respiratory symptoms, it does not contain reliable evidence of a diagnosis of chronic bronchitis.  The VA physician who reviewed the record concluded that the evidence did not support a diagnosis of chronic bronchitis.  She provided a reasoned opinion, based on complete review of the record and consultation of pertinent references.  In assigning high probative value to this opinion, the Board notes that the VA physician had the claims file for review, specifically discussed evidence contained in the claims file, and conducted independent research.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinions to be of greater probative value than the Veteran's unsupported statements.

The Board has considered the Veteran's statements regarding his symptoms during and since service and acknowledges that he is competent to diagnose and report on simple conditions which are readily observable.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may be competent to report and describe experiencing recurrent respiratory complaints, he is not necessary competent to offer the conclusion that such complaints constitute a chronic disability.  Here, the records do corroborate the Veteran's report of intermittent treatment for respiratory complaints and symptoms; however, the VA physician provided a thorough rationale as to why such history did not support a diagnosis of chronic bronchitis.  The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has a diagnosis of chronic bronchitis that is due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Absent reliable evidence showing a diagnosis of chronic bronchitis and relating it to service, the claim of entitlement to service connection for bronchitis must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.

	


ORDER

Entitlement to service connection for bronchitis is denied.



REMAND

In its July 2011 remand, the Board directed that an additional VA examination be conducted regarding the Veteran's claim of entitlement to service connection for tinnitus.  It noted that on examination in June 2009, the examiner essentially opined that the reported tinnitus might be either subjective or a result of medication or stress (as opposed to acoustic trauma).   The Board pointed out that the Veteran was in receipt of service connection for a psychiatric disorder and that he had been prescribed medication for anxiety.  It directed that the claims file be returned to the VA examiner for an opinion regarding whether the Veteran's tinnitus was related to his service-connected adjustment disorder with depressed mood or to any medication he had taken for such disorder.  

In August 2011 the VA audiologist who examined the Veteran in 2009 reviewed the claims file.  He opined that it was not likely that the Veteran's tinnitus was contributed to or caused by service.  He noted that the Veteran's reported tinnitus was inconsistent with the clinical findings of excellent, clinically normal hearing sensitivity.  He indicated that he could not state whether the reported occasional tinnitus was due to stress or medication without resorting to speculation.  He recommended that the question was better decided by a physician.  As the VA examiner specifically declined to provide any discussion of the question posed, and instead recommended that such query be addressed to a physician, the Board finds that remand is necessary to obtain an opinion from a physician.  

In light of the above discussion, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with the appropriate expertise to render an opinion concerning the etiology of the Veteran's claimed tinnitus.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that tinnitus was either caused or aggravated by the Veteran's service-connected psychiatric disorder or the medications used to treat it.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner is unable to render the above requested opinion, he should so state and specifically indicate the reasons why.  

2.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


